Citation Nr: 1206340	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to heart disability (claimed as postural orthostatic tachycardia). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty service from October 1982 to September 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board videoconference hearing in December 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's main contention is that certain symptoms treated in August 1985 during service and assessed at that time as micturation syncope were actually early manifestations of his current disorder diagnosed as postural orthostatic tachycardia.  It is asserted that the service medical personnel misdiagnosed the disorder.  The Veteran has submitted certain private medical records in support of his claim.  

As recognized at the Board hearing, the issue on appeal appears to involve complex medical determinations.  The Veteran's representative has also argued that the Veteran has not yet been provided a VA examination.  Under the circumstances, the Board believes further development to include an appropriate examination and opinion is necessary to fully assist the Veteran. 

The Board also notes that the Veteran's representative submitted additional evidence at the Board hearing, to include what he referred to as dated September 9, 2010.  However, this item of evidence does not appear to be included in the claims file and may very well still be at the RO where it was submitted during the videoconference hearing.  Appropriate action to associate all evidence submitted at the hearing with the claims file is necessary. 

Additionally, at the Board hearing the Veteran testified that he is receiving disability retirement from the State of Ohio based on this disability.  Appropriate action to request such records is necessary to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to associate with the claims file all evidence submitted by the Veteran at the December 2011 Board videoconference hearing, to include any September 9, 2010, letter from Dr Evans.  If such evidence cannot be located, the Veteran and his representative should be asked to re-submit all such evidence. 

2.  The RO should take appropriate action to request pertinent records (to include any medical records) associated with the Veteran's reported award of disability retirement from the State of Ohio. 

3.  After completion of the above, the RO should schedule the Veteran for a VA examination by an appropriate medical doctor (cardiologist if available) for the purpose of ascertaining the nature and etiology of any current heart disorder, to include postural orthostatic tachycardia.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  

After reviewing the claims file (to include service treatment records), and examining the Veteran, the examiner should respond to the following:

     Is it at least as likely as not (a 50 % or higher degree of probability) that any current heart disorder, to include postural orthostatic tachycardia, was manifested during the Veteran's active duty service, or within one year of discharge?  A rationale should be furnished, to include specific discussion of the significance of the August 1985 incident and symptoms described at that time as micturation syncope.  The examiner should also specifically set forth the reasons for agreeing or disagreeing with the private medical opinions of record.  

In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate medical doctor (cardiologist if available) for review and an opinion in response to the above posed question. 

4.  In the interest of avoiding further remand, the RO should review the VA examination report and opinion to ensure that it is responsive to the posed question. 

5.  After completion of the above, the RO should review the expanded record and determine whether the benefit sought can be granted.  If the claim remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


